DETAILED ACTION
In response to the Amendments filed on March 29, 2021, claim 1 is amended. Currently, claims 1-22 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the specification filed on March 29, 2021 have been accepted. 

Terminal Disclaimer
The terminal disclaimer filed on March 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,500,091 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
With respect to the previous priority issue and specification objection, the amendment to claim 1 as noted by applicant on pg. 7 is considered sufficient to clarify the previous issue. Therefore, the previous objection to the specification is hereby withdrawn and the status of the 

With respect to the previous 35 U.S.C. 112(b) rejection, the amendment to claim as noted on pg. 7 is considered to be sufficient to clarifying the previous confusion. Therefore, the previous 35 U.S.C. 112(b) rejections of the claims are hereby withdrawn.

Applicant’s arguments, see pgs. 9-10 of the Remarks filed March 29, 2021, with respect to claims 15, 18, and 19 in view of De Juan have been fully considered and are persuasive.  The previous 102(a)(1) rejection of claims 15, 18, and 19 has been withdrawn. However, applicant’s arguments on pgs. 8-9 of the Remarks filed on March 29, 2021 with respect to claim 1 are persuasive but examiner noted that the claim does not sufficiently claim the argued difference, see attached Interview Summary for details. However, applicant’s arguments in view of the amendments made via Examiner’s Amendments below are persuasive. 

With respect to the double patenting rejection, a proper Terminal Disclaimer has been filed on March 29, 2021 (see above). Therefore, the previous double patenting rejection is hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Linda Azrin on April 29, 2021.

The application has been amended as follows: 
Claim 1. (Currently Amended) A drug delivery device configured to be at least partially implanted in an eye, the device comprising: 
a retention structure positioned near a proximal end region of the device; 
a porous drug release element positioned in fluid communication with an outlet of the device; 
an elongated core element having a longitudinal axis; and 
a reservoir formed of a non-compliant material positioned around the elongated core element, the reservoir having a volume configured to contain one or more therapeutic agents and to be in fluid communication with the outlet through the porous drug release element,
 wherein the device is configured to be at least partially inserted into the eye, and 
wherein the reservoir is configured to enlarge in a non-distensible manner from an insertion configuration having a first three-dimensional shape to a deployed configuration having a second three-dimensional shapesuch that the second three-dimensional shape is eccentrically positioned relative to the longitudinal axis of the elongated core element. 
a penetration site of the eye when in the deployed configuration.

Allowable Subject Matter
Claims 1-22, as presented in the above Examiner’s Amendment of the Amendments filed on March 29, 2021, are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art does not disclose singly or in combination all of the claimed drug delivery device having a retention structure, a porous drug release element, an elongated core, element and a reservoir as required by the claims. See PTO-892 for closest prior art of record.
Regarding claims 1 and 15, while de Juan, Jr. discloses that the elongated structure 172 may be positioned near the center of the container 130 or may be eccentric to the center ([0592], [0594]), de Juan, Jr. does not explicitly disclose that the position of the reservoir of container relative to the elongated structure being in an eccentric position as a result of the enlarging the reservoir as claim 1 has been amended to require in the Examiner’s Amendment above or that the reservoir being configured to enlarge by unfolding asymmetrically as required by claim 15. See also applicant’s arguments on pgs. 8-10 regarding de Juan Jr for additional details. It is noted that Lenker, Goldsmith, Shekalim, and Prescott also does not disclose the amended features, see examiner’s explanation on pg. 11 of the Non-Final Rejection dated January 7, 2021 for additional details.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.